PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he a negations in t he Notice of Claim and respondent's Answer.
Claimant seeks payment in the amount of $971.90 in tuition reimbursement. Respondent, in its Answer, admits the validity of the claim, but states that the amount of $882.00 is the correct amount due and owing to claimant. Respondent also states *268that there were insufficient fiinds in its appropriation for the fiscal year in question from which to pay the claim. Claimant agrees that the amount owed to her is the amount of $882.00 and she agrees to accept that amount as satisfaction for the claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.